Title: Abigail Adams to Benjamin Rush, 18 October 1800
From: Adams, Abigail
To: Rush, Benjamin


				
					Dear Sir
					Quincy October 18th 1800
				
				I acknowledge the receipt of Your two favors one of the 9th and one of the 13th. I am sorry You have felt yourself So much hurt by the report of a Man, whose object is apparent to every candid Mind. he feels himself an appostate, and like the first appostate, he is ready to curse those beams of light and truth which Show the height from which he has fallen.
				To be wounded in the House of our Friend’s is a calamity of the Most poignant nature, and the President has had, during the present summer an uncommon Share of virulence leveld at him, from those who have been firm Supporters of Washingtons administration, whose voices and pens were employed in holding him, and his measures in the highest estimation. these same Gentlemen have become the most inveterate opposers of the President, and for no other reason, than because he chose to act and think for himself, contrary to their opinion, and those with whom they are in strict, and close alliance— the Embassy to France has been the source of all their enmity. The News papers in this state, particuliarly the Centinal, which upon all former occasions, has been a supporter of

government, has upon this, become the vehicle of the party denominated the Essex junto. it would be a Hurculian labour to trace all the falshoods which have been made, and propagated for the purpose of bringing into the Government a Man, who as they express themselves “will take Counsel” in other words, one whom they can Manage—
				The President says he has three times already been tried by his Countrymen upon the Charge of attachment to Monarchy and so far acquited, as to receive their Suffrages. to the World he has publishd his opinions. if in his writings they find truths which they can not realish, as dean swift said of the Maxims of Rouchfoucault in him [“]they argue no corrupted mind, the fault is in Mankind”
				I never distrusted your regard, or attachment to a Friend, of More than “thirty Summers ripening” and must have much more credible testimony than Mr T Cox’s to believe any insinuations which could be Made to your disadvantage
				If there can be any measures calculated to excite a Wish in the breasts of our Countrymen for a permanant executive Majestrate, it must arise from the corruption of Morals introduced by frequent Elections, from the indecent calumny which sports with the purest Characters; and strives to level them with the meanest; which filches from the most Meritorious, that which is dearer than life, their Good Name—that precious ointment which they have stored up to embalm their memory. the prostration of truth and justice has been the cause in all ages, of producing tyranny, More than ambition, and our Country, will in Some future day, smart under the Same Lash.
				Present Me affectionatly to Mrs Rush whom I hope to see in the course of a fortnight, and be assured / My dear sir of the friendship / of Your Humble servant
				
					A Adams
				
			